LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Attorney for Plaintiff


                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


Kevin W Goodnough,
              Plaintiff,                                        Civil Action No. 3:18-cv-00365-BR
vs.

                                                                ORDER GRANTING AWARD
COMMISSIONER of Social Security,                                OF EAJA FEES, EXPENSES
- - - - - - - - - - - - - - -I
           Defendant                                            COSTS

                                               ORDER

        Based upon the Plaintiffs Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(l)(A) the assignment ofEAJA fees to Plaintiffs attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney's fees of$6,279.84 and expenses $9.09 and costs of$14.00, if not subject to any

offset allowed under the U.S. Department of the Treasury's Offset Program as discussed in

Ratliff shall be paid to the attorney, Lisa Porter, and mailed to the attorney's office.

       Done this    o/v,,,   day of    ~               , 2019



                                         f!::~.i~~J
Presented by:

s/Lisa R.J. Pmier
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
